UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4782


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KIMARIO JERROD SIMMONS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (2:11-cr-02114-CWH-1)


Submitted:   July 24, 2013                 Decided:   August 13, 2013


Before SHEDD, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Chesser, Aiken, South Carolina, for Appellant.  Alston
Calhoun Badger, Jr., Assistant United States Attorney, Matthew
J. Modica, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                A    federal    jury    convicted    Kimario     Jerrod     Simmons     of

possessing a firearm after sustaining a prior conviction for an

offense punishable by a term of imprisonment exceeding one year,

in violation of 18 U.S.C. § 922(g)(1) (2006).                              The district

court sentenced Simmons to fifty-seven months of imprisonment

and   he   now       appeals.          Appellate    counsel    has    filed      a   brief

pursuant        to     Anders     v.     California,     386    U.S.       738   (1967),

questioning whether the sentence was reasonable.                       Simmons filed

a supplemental pro se brief raising additional issues. *                         Finding

no error, we affirm.

                Counsel questions whether the sentence is procedurally

reasonable, arguing that the district court implicitly presumed

the advisory Guidelines to be reasonable.                      We review a sentence

for reasonableness, applying an abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 51 (2007); see also United

States v. Layton, 564 F.3d 330, 335 (4th Cir. 2009).                                 In so

doing,     we       examine     the    sentence    for   “significant        procedural

error,”     including           “failing      to    calculate        (or     improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory,          failing     to     consider    the   [18    U.S.C.]      §   3553(a)

      *
       We have thoroughly considered the arguments raised in
Simmons’ pro se supplemental brief and conclude that they lack
merit.



                                             2
[(2006)]      factors,          selecting         a      sentence     based        on    clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”         Gall, 552 U.S. at 51.

              Although          a     sentencing          court     may      not        apply     a

presumption of reasonableness to the advisory Guidelines, see

Nelson   v.    United       States,         555    U.S.    350,     352    (2009),       we    will

presume on appeal that a sentence within a properly calculated

advisory      Guidelines            range   is     reasonable.            United    States       v.

Allen, 491 F.3d 178, 193 (4th Cir. 2007); see Rita v. United

States, 551 U.S. 338, 346-56 (2007) (upholding presumption of

reasonableness            for       within-Guidelines            sentence).             We     have

thoroughly reviewed the record and conclude that the sentence is

both procedurally and substantively reasonable.

              We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.         Accordingly, we affirm the judgment of the district

court.     This       court     requires          that    counsel    inform        Simmons,     in

writing,      of    the    right       to   petition       the    Supreme     Court       of    the

United States for further review.                         If Simmons requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                            Counsel’s motion must

state that a copy thereof was served on Simmons.                                   We dispense

with oral argument because the facts and legal contentions are

                                                  3
adequately   presented   in   the   materials   before   this   court   and

argument would not aid in the decisional process.



                                                                 AFFIRMED




                                     4